Citation Nr: 1130201	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-34 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This case was brought before the Board in February 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the Board previously remanded the instant case for additional development in February 2010.  Specifically, the Board determined that the etiological opinion contained in a March 2007 VA examination report was not supported by sufficient rationale and, thus, was inadequate for the purposes of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Following the February 2010 remand, the Veteran was provided another VA audiological examination in April 2010.  Following a review of the claims file, including the Veteran's service treatment records and the February 2010 Board remand, the VA examiner continued her negative etiological opinion regarding the Veteran's right ear hearing loss.  In this regard, the VA examiner noted that the Veteran was a rifleman and shot from his right side.  The examiner further noted that shooting a rifle from the right side "would be consistent with the [V]eteran having a hearing loss of the left ear" as the left ear would get "the most noise from the concussion of the barrel of the gun."  

In reviewing the VA examiner's opinion, the Board is of the opinion that the rationale supporting the negative opinion remains unclear.  In this regard, the Board initially observes the Veteran is in receipt of the Purple Heart and the Bronze Star Medal with a Combat "V," which indicate that he was engaged in combat with the enemy.  As such, in-service acoustic trauma to both ears has been conceded.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Furthermore, the rationale provided by the VA examiner does not adequately explain why the Veteran's right ear, which would have been closest to his rifle as he shot from his right shoulder, was not exposed to the same level of acoustic trauma as his left ear.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  In the instant case, the Board previously remanded the instant issue in order to obtain an etiological opinion supported by sufficient rationale.  As the Board has determined the rationale for the April 2010 opinion is not clear and inadequate, another remand, with ensuing delay, is unfortunately required to obtain another etiological opinion regarding the Veteran's right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the VA examiner who conducted the March 2007 and April 2010 VA examinations or, if she is unavailable, to another qualified VA examiner for another clarifying opinion regarding the nature and etiology of the Veteran's right ear hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including a copy of this REMAND.  After reviewing the record, the examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current right ear hearing loss is etiologically related to the Veteran's active service.

If a negative opinion is offered, the examiner is requested to provide a detailed explanation clarifying the statement contained in the April 2010 VA examination report that, by shooting his rifle from his right shoulder, the Veteran's left ear was exposed to greater acoustic trauma than his right ear.  In addition, it should be noted that, as the Veteran engaged in combat, acoustic trauma for both ears has been conceded.  See 38 U.S.C.A. § 1154(b). 

2. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


